Citation Nr: 0017876	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right thumb.  

2.  Entitlement to service connection for residuals of a 
fracture of the left little finger.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for sedative 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1982 to 
April 1989.  He also had subsequent service with the 
Mississippi Army National Guard.  

This appeal arises from a February 1998 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO, in pertinent part, denied service 
connection for residuals of a fracture of the right thumb, 
residuals of a fracture of the left little finger, residuals 
of a back injury, and sedative dependence.  


REMAND

Initial review of the claims folder indicates that, in an 
April 4, 2000 letter, the RO notified the veteran that his 
appeal was being certified, and that his records were 
therefore being transferred, to the Board of Veterans' 
Appeals (Board).  In this letter, the RO also informed the 
veteran that, if he wished to submit additional evidence 
concerning his appeal, he must do so within 90 days from the 
date of the letter, or by the date that the Board promulgates 
a decision in his case, whichever came first.  Thereafter, on 
June 9, 2000, the Board received from the veteran copies of 
recent and relevant VA and private medical treatment records.  

The pertinent regulation provides that "any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
. . . must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304(c) (1999).  Importantly, with the VA and private 
medical records received at the Board in June 2000 in the 
present case, the veteran did not submit a waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  

Further review of the claims folder indicates that the 
veteran perfected a timely appeal with respect to the claim 
of entitlement to service connection for residuals of a 
fracture of the right thumb.  Thereafter, in May 1999, the 
veteran's representative submitted a statement in which she 
asserted that the veteran did not wish to pursue this claim.  

The pertinent regulation provides that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  
Additionally, this regulatory provision stipulates that, 
where a veteran has personally filed a substantive appeal, 
his or her representative may withdraw the appeal only with 
the veteran's "express written consent."  38 C.F.R. 
§ 20.204(c).  The claims folder in the present case, however, 
does not contain a document from the veteran expressing his 
intent to withdraw this service connection claim from 
appellate review.  On remand, therefore, the RO should 
contact the veteran and ask him to clarify in writing whether 
he wishes to pursue a claim for service connection for 
residuals of a fracture of the right thumb.  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The RO should contact the veteran and 
ask him to clarify in writing whether he 
wishes to pursue a claim for service 
connection for residuals of a fracture of 
the right thumb.  The document noting the 
veteran's response should be associated 
with his claims folder.  

2.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
any benefits remain denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case which includes a 
discussion of all relevant evidence 
received since the April 1999 
supplemental statement of the case.  

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is informed.  The purpose of this remand is to 
comply with governing adjudicative procedures and to obtain 
clarifying evidence.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



